1. Cuba
The next item is the debate on four motions for resolutions on Cuba.
author. - Madam President, the Council has recently recognised that no tangible results have been achieved on human rights in Cuba, despite the goodwill shown by the Council in 2005.
The majority of us, if not all of us, are in agreement that it is necessary for Cuba to launch a process of political transition to multi-party democracy. This is not the Eurocentric position our opponents like to use against us but is about the universality and indivisibility of human rights, including civil, political and economic rights, in which we believe. Today we again urge the Council and Commission to continue to take whatever action is necessary to demand the release of political prisoners and prisoners of conscience.
It is important to give our unconditional support and full encouragement to the launching of a peaceful process of transition to a multi-party democracy in Cuba. We have examples to follow. Twenty years ago the present EU Member States from Eastern and Central Europe were in many ways - including as regards their human rights situation - in a similar situation to that which Cuba is in now. I hope that we will soon witness major changes in Cuba and I look forward to that very special day.
author. - (PL) Madam President, Cuba has been ruled by a dictator for almost half a century and human rights are constantly being violated there. It is practically the last remaining bastion of Communism in the world. North Korea is another such bastion, whilst the Chinese regime is somewhat different but often equally cruel.
After the collapse of Communism in 1989 we expected those Communist countries to review their situation and that Communism would collapse there too. Unfortunately, that did not happen, notably in Cuba. It is true that the intensity of persecution in Cuba varied. There were times when it was particularly cruel and other periods when a degree of liberalisation was allowed and when concessions seemed to be made to the opposition. A particularly worrying contemporary development is that Cuba has succeeded in gaining a number of allies. The latter include left-wing governments in Europe.
The support often provided by governments of Member States of the European Union to the Cuban regime, albeit indirectly, is particularly worrying. The current more tolerant attitude to such evil regimes adopted also by the UN is unacceptable. For instance, it is being suggested that human rights are not being violated in Belarus or in Cuba.
I call on the House to adopt an unequivocal approach condemning the Cuban governments, and to follow this up with specific actions aimed at toppling Fidel Castro's cruel Communist regime.
author. - (ES) Madam President, I would like to begin by expressing my concern at the fact that this item on relations between the European Union and the Cuban Government has replaced, in terms of urgency, another issue that I considered to be far more important and far more urgent: the situation of the refugee population in Iraq.
This is particularly worrying given that, in reality, the fundamental reason for this modification does not so much relate to issues involving that Caribbean Island, but rather to the customary tendency of certain Members from the People's Party to use the European Parliament to express their personal opposition to the Spanish Government.
It is not for me to defend the position of the Spanish Government; I am not a member of that government or of its party, but it does concern me that such an important opportunity as the Thursday afternoon sitting, which is dedicated to situations of violations of human rights in the world, should be called into question by this kind of initiative that goes against the very spirit of these debates.
Furthermore, I would also like to point out that on Monday the Council approved its conclusions on relations with the Cuban Government, in which it once again stated its intention to maintain the dialogue with civil society and offered to restore the dialogue with the Cuban Government on the basis of mutual, reciprocal and non-discriminatory interest.
Cuba must make a lot of progress on issues such as freedoms, rights, political rights in particular, and democratic openness, but I would insist that this is nothing new, it is not urgent. What is more, I believe that the position adopted by the Council on Monday sets the parameters for moving in that direction, particularly insofar as it distances itself from the United States' strategy based on a sterile confrontation and an embargo that is both ineffective and irresponsible, amongst other things because it actually hinders certain reforms within the island which would allow for a more ordered transition.
Furthermore, as we stated in our resolution, that of the Group of the Greens/European Free Alliance, cooperation must be an instrument for development, with a view to achieving the Millennium Development Objectives, and not a tool for imposing conditions with a view to achieving political ends.
author. - (IT) Madam President, ladies and gentlemen, for once I do not agree with Mr Romeva i Rueda, because I believe that there is an urgent issue concerning Cuba, and one that actually concerns us as well as the European Union. Otherwise, it would be pointless to treat questions of countries that have been dictatorships and not democratic for years and years, or even decades, as urgent topics.
In this case the urgency concerns us and our policy. A decision has been taken in the Council to invite a Cuban delegation. What can or what should initiating this dialogue mean? In our view, it should mean that any change, reform or strengthening of relations with Cuba must depend on an equally tangible plan to reform the situation of human rights and democracy on the island.
It is true that our strategy as the European Union is not to impose an embargo - and I intend to clarify and emphasise that again in an oral amendment - but it is also true that it must not and cannot be a strategy of unconditional and unilateral openness, because that too would prove to be a disastrous strategy, as it has proved to be in the past.
We must, for instance, give practical support to those dissidents who have come together behind the 'Unity for Liberty' declaration - and this is much more urgent for the European Union than for Cuba. One of the problems of Cuba's dissidents and opposition has always been their internal divisions, but this time there is a joint declaration and document that talks about non-violence and democracy. It is our job to support these dissidents. This has to be taken into account when the discussions and dialogue are initiated, otherwise they will be going against this Union's policies and principles on human rights and democracy.
on behalf of the PPE-DE Group. - (DE) Madam President, I would like to start by saying to the Spanish rapporteur that I do not need a visit from Mr Moratino to get het up about what the Spanish Government is doing. Within the Group of the European People's Party (Christian Democrats) and European Democrats, we have enough colleagues from Central and Eastern Europe who work with the people in Cuba out of a sense of solidarity, and the issue is not limited to the Spaniards within the PPE-DE. I do want to assure you of that.
The future for the people of Cuba should not be limited to two alternatives: either continuing with Communism or being taken over by the government in Miami. In the light of the Common Position of 1996 we have a political responsibility to support the democratic and peaceful forces as they work for change. That is why the European Parliament has awarded Sakharov prizes to the Ladies in White and to Oswaldo Payá.
I would have liked to have seen a clear statement in the Council Decision that the Common Position of 1996 still stands, that the Council Decision approved on Monday does not alter that Position, that the 2003 sanctions have merely been suspended, and that we will be reviewing the position again next June (the 17th evaluation of the Common Position). The Council should have made that clear.
on behalf of the PSE Group. - (ES) Madam President, I would like to reinforce what Mr Romeva just said. The sole motivation for raising this subject is a Spanish domestic political issue that has nothing to do with the situation in the country under discussion. The People's Party has preferred not to debate a truly urgent issue, which is that of Iraq.
There are currently two million Iraqi refugees within Iraq and a further two million who have been obliged to leave the country. At the moment, rather then taking in these poor people who are fleeing the bombings and killings in Iraq, countries are returning them to their country of origin. In other words, on the one hand, we are bombing the Iraqi population, and on the other we are not allowing them to leave and sending them back to that hell. This is a case of total inhumanity and it is not appropriate at this point for us to forget the situation of these people.
We therefore believe that this urgency is entirely inappropriate and that we have squandered an opportunity to deal with a case of genuine humanitarian urgency at a time when measures needed to be adopted.
There has very recently been a conference on Iraq in which this issue has been debated, a series of resolutions have been approved, and this Parliament is incapable of following them up because it prefers to deal with domestic political issues rather than the genuine problems that are currently of concern to humanity.
Colleagues, I would remind you all that the subject matter of this debate is Cuba, and if anybody else tries to discuss something else, I will be very strict.
on behalf of the ALDE Group. - Madam President, I shall definitely speak about Cuba!
This House has dealt with the situation in Cuba on several occasions. Unfortunately, all our calls for full respect of fundamental freedoms of Cuban citizens have fallen on deaf ears. The utterly anachronistic Castro regime is now so much out of date and out of touch with reality and modern democratic norms that it is highly unlikely, in my view, that any significant change for the better will occur while Castro is still in power. However, he is now elderly, sick and physically incapable of running the country, so we must start thinking about what to do when he has finally gone from the power stage of Cuba.
In the mean time, we once again call for democratic reforms and, in particular, we call for the Cuban authorities to allow the two Cuban winners of the EP's Sakharov Prize to travel to Europe. Let us hope that some remnants of common sense may have survived in the minds of those ruling Cuba and that we shall soon welcome these Sakharov Prize winners to Parliament.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, for a few seconds the display for the sitting said 'Iraqi refugees'. The slip-up has evidently also affected the technology in this Chamber. Indeed, that is the subject that we ought to have been debating: the 4 million Iraqis who are trying to come to Europe but to whom we are not showing any hospitality.
Instead, we are debating Cuba, because an international campaign is under way that led this Parliament to vote against Venezuela in the last part-session and will probably lead it to vote against Cuba today. We now expect that someone from the Spanish People's Party will put forward a resolution against Ecuador and Bolivia. That is what we are expecting.
The real purpose, in fact, is to combat the economic policy that a large part of Latin America is implementing at the moment, in contrast to neoliberalism and the imperialistic philosophy of permanent war. That is an objective fact in our debate.
Instead, I believe that we should call strongly for a review of the European Union's common position and for a review of the embargo. What the Council did last Monday in inviting a delegation from the Cuban authorities to Brussels was a very significant step that we ought to welcome, so as to initiate a positive dialogue and to give due merit to the progress made by Cuba.
I believe, however, that the content of this resolution, right from its first clause, explicitly states the views of one side of this Parliament. In other words, it is calling for a change to the social, economic and political system of an island and sovereign state. I regard that as unacceptable.
Madam President, Castro's Cuba is the last polity in the western hemisphere in which there is no pretence of democracy: opposition movements are banned; dissidents are imprisoned; citizens are denied the right to travel abroad. There are few sights so degrading as that of Western leftists arguing that all this is somehow justified because Cuba is good at producing doctors and ballerinas.
Two factors have maintained the Castroist dynasty in power: first, the misconceived American blockade, which has allowed him to sustain the siege mentality necessary to dictatorship, and second, the indulgence of those in Europe - and here I must especially mention the Zapatero Government, which indulges the Cuban Communists by according full diplomatic courtesies.
The way to bring freedom to Cuba would be through economic engagement but political isolation. Instead, we are doing the opposite with calamitous consequences for that unhappy country.
'Sola mors tyrannicida est' wrote my countryman, Thomas More - death is the only way to get rid of tyrants. That it should have proved so in the case of Castro says nothing good about the rest of us.
(PT) What ought to have been on Parliament's agenda was an expression from the EU of a genuine desire for dialogue on the basis of respect for Cuba.
In our view, the establishment of open dialogue covering all issues of mutual interest naturally entails bringing down the barriers that have been created to make that dialogue difficult or impossible. This means calling for a definitive end to the sanctions imposed by the EU in 2003, which are temporarily suspended, and the permanent scrapping of the EU's common position on Cuba. These measures would pave the way for the normalisation of relations between the EU and Cuba.
This, however, is not an option for those who pushed this debate onto Parliament's agenda and who have put their names to the motion for a resolution put to today's vote. Its objective is to encourage Cuba's isolation, in line with the unacceptable embargo imposed on Cuba by the US Administration. It is also aimed at the blatant, unreserved promotion of intervention in Cuba's internal affairs and at exerting pressure from outside in order to impose decisions that only the Cuban people have the sovereign right to take. Reality demonstrates that the best response to such plans is the country's enormous prestige and importance, and millions of millions of human beings showing active solidarity with Cuba and its people.
(CS) Ladies and gentlemen, I was in Cuba not long ago and the country has not made any progress in upholding human rights; quite the opposite, in fact - things have got worse. I therefore call on the Council and the Commission to protest more strongly against flagrant human rights violations in Cuba; to support organisations that campaign for the very survival of political opponents and their families, or that help NGOs in Cuba to communicate with one another and express their opinions on how to resolve public issues; and to make the Internet available for Cubans in our embassies, because people do not have access to information in Cuba.
The Council must campaign for the release of political prisoners who are physically maltreated and do not receive the medicines they need. Normal Cubans, too, live in destitution and suffer illness. There is a lack of doctors and modern techniques. Health was once Castro's pride and joy, yet today normal medicines are only for rich Communist leaders or foreign tourists.
Cubans want change and they want freedom. We must not let the Council open dialogue with the Cuban regime without setting out clear conditions on the release of prisoners and on freedom of expression.
Madam President, we have good reason to follow closely the recent developments in Cuba, because after 47 years of ruling Cuba Fidel Castro transferred power to his brother, Raúl, who has been running the island in a relatively calm and organised fashion. It is too early to say whether Fidel will fully recuperate from his illness, but nearly all observers agree that he will never be able to assume day-to-day management again.
Cuba, for the first time since the revolution of 1959, has to face the prospect of a country no longer fully run by Fidel Castro. This is definitely a new situation, which we must take into account. The question is: how can, and how should, the European Union react to this new development?
The Council of the European Union gave its first answer three days ago. In its conclusions on Cuba of 18 June, the EU renewed its offer of an open and comprehensive dialogue with the Cuban authorities and invited a Cuban delegation to Brussels to sound out the feasibility of such an exercise. This open-door approach is consistent with the EU's overall policy of constructive engagement towards Cuba.
Since 1996, when the European Union adopted its position on Cuba, experience has proved that only a policy of engagement and cooperation, not one of sanctions, has the potential to promote peaceful change in Cuba towards democracy, respect for human rights, the rule of law, sustainable economic recovery and improvement in the living conditions of the Cuban people, as stipulated in the EU's common position of 1996.
Only the establishment of an open, comprehensive and result-orientated dialogue with the Cuban authorities will enable us to make the best use of the variety of instruments the EU and its Member States have at their disposal to further cooperation in the fields of political relations, human rights, investment and trade, development work, scientific research, educational exchanges and culture.
The European Union is a profoundly value-based entity that makes respect for human rights and fundamental freedoms a key policy priority in its external actions. It is deeply convinced that this commitment towards open dialogue must also involve wider Cuban civil society. Extending a hand to the Cuban Government to enter into a long-term partnership with the European Union only makes sense if, at the same time, the European Union does all it can to maintain and step up its dialogue with those involved in Cuban civil society, including human rights defenders and peaceful political activists.
As long as Cuba denies its citizens internationally-recognised basic civil political and economic rights, the European Union will not stop lobbying for democracy and respect for the rule of law and fundamental freedoms. It should not stop expressing its full solidarity with and support to those peacefully committed to making these universal values a reality in Cuba. This is the true meaning of the 'two-track approach': saying 'yes' to extending a hand to the Cuban authorities for dialogue and cooperation while explicitly expressing critical remarks and concerns, and 'yes' to defending the right of Cuban citizens to decide freely about their future.
It is the Commission's firm conviction that the Council conclusions of 18 June are a welcome and necessary first step in this direction.
That concludes the debate on Cuba.
The vote will take place shortly.
Written statements (Rule 142)
in writing. - (PL) Madam President, the proposal that the European Union should depart from the policy of freezing diplomatic contacts with Cuba is totally unacceptable. We can agree to reopening a full and open political dialogue on all areas of common interest with the Cuban authorities with a view to improving relations between the EU and Cuba, but only on certain conditions. To do so unconditionally would be to send quite the wrong signal to the Cuban regime. It would imply that we condone the unacceptable behaviour of the authorities in that country. By its very nature, dialogue is a two-sided process, not a one-sided one.
The Cuban authorities' agreement to include in the discussion issues related to the state of human rights in Cuba must be a sine qua non to reopening a full dialogue. It is also difficult to conceive of an honest dialogue with Cuba as long as the Sakharov prize winners are not allowed to travel to Europe. The current Spanish Government's approach is very ambiguous in this regard. One would expect the Spanish Socialists to demonstrate greater solidarity with European policy towards Cuba. It is our duty to demonstrate our consistent opposition to the flagrant violations of human rights by Castro's regime. For dialogue between Cuba and the European Union to lead to positive changes it must be a genuine dialogue, not a propaganda stunt. In the past, the Cuban side has taken advantage of the Union's openness to launch a propaganda offensive.